Title: From Alexander Hamilton to Thomas Parker, 3 May 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York May 3d. 1799
          
          I have received two four letters from you dated the 12th. and 18th. 22 & 25th of April last month. The very great delay which attended my letter in its passage to General Lee led me to adopt provissionally another to a the plan which on comparison I find to differ in many for dividing the state of Virginia into districts and subdistricts different which you have received. I observe that it differs in several particulars from that what  has been transmitted me by General Lee. As Concluding that the first mentioned plan was sent to Col Carrington by the Secretary of War, as a guide in making his contracts I have thought it adviseable to forward the two plans to him with a request to digest extract from both one; which being in his judgment the most convenient will at the same time best comport with the arrangements he may have made. When this is done he is to communicate the result to each of the Lt Col Commmandants to be carried into execution. Each will superintend a Regimental Circle consisting of two Districts and ten subdistricts. But till you receive this communication from Col Carrington you will make your arrangements in conformity with the plan already transmitted.
          It will lie with you to assign the Officers of your Regiment to the several Districts and subdistricts; so that you can consult as much as you think proper the rule of placing them on near their respective places of abode.
          Your own quarters will naturaly be at your Regimental Rendezvous. This I have though For this I have supposed Alexandria to be an eligable Station, being upon a great water communication and in being other — consideration  of facility and cheapness in regard to supplies Yet if you think use what if you think your presence at Winchester may be useful for a time, I shall not object to it, so that you have one of your Majors at the Regimental Rendezvous. I shall also be ready to consider any reasons which may recommend a change of the propossal the place propossed for that Rendezvous. I shall reflect on the expediency of the alteration you suggest, concerning which & shall very speedily transmit my determination. But I am content from what you say, that you shall substitute Winchester.
          Money All the money for your Regiment will be transmitted to your Regimental Pay Master who will distribute the recruiting money be responsible for the distribution and disbursement of it.
          Tents for your Regiment will be forwarded. But it is conceived not to be expedient that they should be dispersed among the different company rendezvouses. It is contemplated that the recruits shall remain at these no longer than till they can be marched off in convenient squads. In the interval they can be — quartered in houses.
          The Secretary of War has been requested to forward with the Cloathing Tents Knapsacks Camp Kettles & Canteens. It is entirely left to your discretion to distribute the cloathing among the several company rendezvouses or not as you think best. You will consider whether a few suits for appearance will not answer the end.
          The appointment of surgeons as soon as shall be practicable is doubtless an eligible measure.
          As soon as Your Regimental Pay Master is known the recruiting money will be forwarded to him—
          The list sent you of your officers which has been sent you is the exact copy of that which was received from the Secy of War. I have written to him to ascertain the relative numbers of Captains Peyton           Washington & Peyton—
          I approve the annexation of the Abington subdistrict to the other circle—I understand this to be No. 18 of the plan sent you. — not  well enough —ainted with — limits of — counties —— the — of your — to —— Shepherd’s — as a rendezvous—— to the — of — there — but — rendezvous —subdistrict — is the sphere of — commpany. This is to be the Head Quarters of the Company; but it is expected that the Officers will from time to time extend their operations — circulate throughout each subdistrict—If, as I suppose, Shepherds Town is within the Subdistrict No. 15, you may, if you please, establish that as the subdistrict rendezvous & Winchester as the Regimental Rendezvous. There will be no —— likely departure from the plan.
           You are already authorised by a letter, which is circular, to hire temporarily musicians for the compensation of Eight Dollars per month and a ration per day without cloathing.
          Till the a  Regiment are is once for all completely organised as to Field Officers, the ordinary rule of succession is not deemed applicable. Major Butler will be recommended to the Secy of War in place of Major Morgan, as shal soon as the latter shall have notified his declining the appointment.
          I shall be attentive to what You say on the subject of William K Blue Esqr.
          With great consideratn I am Sir Yr. Obed servt
        